Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered April 9, 1998, which denied defendants’ motion for summary *265judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff has made a prima facie showing that defendants provided inadequate electrical outlets in violation of Administrative Code of the City of New York § 27-3172, and defendants are charged with notice of such violation. Further, we agree with the court that material issues of fact exist with respect to whether defendants’ negligence, if any, was a proximate cause of plaintiffs’ injuries. Concur — Nardelli, J. P., Wallach, Lerner and Rubin, JJ.